      Case 4:16-cv-01343-MWB Document 116 Filed 01/04/21 Page 1 of 9


             IN THE UNITED STATES DISTRICT COURT FOR
                THE MIDDLE DISTRICT OF ENNSYLVANIA


PATRICIA L. ABRAMS, et al.,

           Plaintiffs,                    Case No. 4:16-cv-01343-MWB
     v.
                                          (Judge Matthew W. Brann)
CHESAPEAKE ENERGY
CORPORATION; et al.,

           Defendants.

PAUL H. ARNOLD, et al.,

           Plaintiffs,                    Case No. 4:16-cv-01345-MWB

     v.                                   (Judge Matthew W. Brann)

CHESAPEAKE ENERGY
CORPORATION; et al.,

           Defendants.

ROBERT C. ABRAMS, JR., et al.,

           Plaintiffs,                    Case No. 4:16-cv-01346-MWB

     v.                                   (Judge Matthew W. Brann)

CHESAPEAKE ENERGY
CORPORATION; et al.,

           Defendants.
       Case 4:16-cv-01343-MWB Document 116 Filed 01/04/21 Page 2 of 9




 KYLIE E. AHERN a/k/a KYLIE E.
 PERRY, et al.,

              Plaintiffs,                          Case No. 4:16-cv-01347-MWB

       v.                                          (Judge Matthew W. Brann)

 CHESAPEAKE ENERGY
 CORPORATION; et al.,

              Defendants.

                             JOINT STATUS REPORT

      Pursuant to the Court’s September 18, 2020 Orders in Patricia L. Abrams v.

Chesapeake Energy Corporation, et al., 4:16-cv-1343 (“P. Abrams”), ECF No.

109, Paul H. Arnold, et al. v. Chesapeake Energy Corporation, et al., 4:16-cv-

1345 (“Arnold”), ECF No. 107, Robert C. Abrams, Jr., et al. v. Chesapeake

Energy Corporation, 4:16-cv-1346 (“R. Abrams”), ECF No. 101, Kylie E. Ahern,

et al. v. Chesapeake Energy Corporation, 4:16-cv-1347 (“Ahern”), ECF No. 101,

counsel for the parties in these actions, hereby provide this joint status report:

        1.   The claims in these actions are similar to and overlap with claims

asserted in other putative class actions, joint actions, and/or individual actions

pending in this jurisdiction. See, e.g., Demchak Partners Limited Partnership v.

Chesapeake Appalachia, L.L.C., No. 3:13-cv-02289-MEM (“Demchak”); Brown v.

Access Midstream Partners, L.P., No. 3:14-cv-00591-MEM (“Brown”); The
       Case 4:16-cv-01343-MWB Document 116 Filed 01/04/21 Page 3 of 9




Suessenbach Family Limited Partnership v. Access Midstream Partners, L.P., No.

3:14-cv-01197-MEM (“Suessenbach”); A&B Campbell Family LLC v. Chesapeake

Energy Corp., No. 3:15-cv-00340-MEM (“Campbell”); Tyler v. Chesapeake

Appalachia, L.L.C., No. 3:16-cv-00456-MEM (“Tyler”).

       2.   As explained in the parties’ prior Status Reports, counsel for Plaintiffs

and for the 2017, to report on their progress towards a global settlement of the

Brown, Suessenbach, Campbell, and Tyler actions, which would include the claims

asserted by the Plaintiffs in P. Abrams, Arnold, R. Abrams, and Ahern, subject to

the approval of those Plaintiffs. Thereafter, on February 21, 2018, the Chesapeake

Defendants, the Anadarko Defendants, and representatives from the Pennsylvania

Attorney General’s Office participated in a settlement conference before the

Honorable Kenneth D. Brown in connection with the claims being asserted by the

Office of Attorney General in Commonwealth of Pennsylvania v. Chesapeake

Energy Corp., et al., No 2015IR0069 (Pa. Ct. Com. Pl. Bradford Cty.) (the “AG

Action”). Another conference before Judge Brown occurred on May 10, 2018.

Judge Mannion deferred scheduling another status conference pending the results of

Judge Brown’s settlement efforts in the AG Action.




                                         3
       Case 4:16-cv-01343-MWB Document 116 Filed 01/04/21 Page 4 of 9




        3.   On August 10, 2018, and September 18, 2018, follow-up telephonic

settlement conferences were held before Judge Brown.

        4.   As a result of some of these settlement discussions, the parties in

Brown and Suessenbach reached a settlement agreement (the “Settlement

Agreement”). Accordingly, on August 9, 2018, plaintiffs in those actions filed a

Motion for Preliminary Approval of Class Action Settlement, the terms of which

reflect the parties’ Settlement Agreement.

        5.   Counsel for Plaintiffs in these actions have participated in the

negotiations that resulted in the Settlement Agreement in Brown and Suessenbach.

Although the Plaintiffs in these actions are expressly excluded from the Settlement

Class as defined in the Settlement Agreement in Brown and Suessenbach, the

Settlement Agreement expressly contemplates the attribution of a portion of the

$7,750,000 settlement amount to resolve the claims of certain Plaintiffs in the above

captioned actions (those with the kinds of leases covered by the Settlement

Agreement) against the Chesapeake Defendants, and against other defendants in

Brown and Suessenbach, including Access Midstream Partners, L.P. (now known

as The Williams Companies, Inc.). Counsel for Plaintiffs and counsel for the

Chesapeake Defendants are continuing discussions to resolve such claims asserted

in these actions.




                                         4
       Case 4:16-cv-01343-MWB Document 116 Filed 01/04/21 Page 5 of 9




       6.   Meanwhile, on November 14, 2018, the Commonwealth Court of

Pennsylvania, sitting en banc, held oral argument in the interlocutory appeal of the

AG action on (1) whether a cause of action may be brought under Pennsylvania’s

Unfair Trade Practices and Consumer Protection Law (“UTPCPL”) for alleged

wrongful conduct by lessees in oil and gas lease transactions; and (2) whether a

cause of action may be brought under the UTPCPL for alleged antitrust violations.

       7.   On March 15, 2019, the Commonwealth Court of Pennsylvania issued

its opinion in the AG Action, finding that a cause of action may be brought under

the UTPCPL for alleged wrongful conduct by lessees in oil and gas lease

transactions, but that alleged antitrust violations are not automatically actionable

under the UTPCPL.

       8.   Subsequently, the defendants in the AG Action filed a petition for

allocator in the Pennsylvania Supreme Court, requesting review of the March 15,

2019 opinion issued by the Commonwealth Court of Pennsylvania. On October 30,

2019, the Pennsylvania Supreme Court granted that petition.

       9.   The issues to be addressed by the Pennsylvania Supreme Court are as

follows:




                                         5
        Case 4:16-cv-01343-MWB Document 116 Filed 01/04/21 Page 6 of 9




              Are claims by the Commonwealth, brought on behalf of private
              landowners against natural gas extractors alleging that the
              extractors used deceptive, misleading, and unfair tactics in
              securing natural gas leases from landowners, cognizable under
              the Unfair Trade Practices and Consumer Protection Law?

              May the Commonwealth pursue antitrust remedies under the
              Unfair Trade Practices and Consumer Protection Law?

        10.   The Pennsylvania Supreme Court heard oral argument on May 27,

2020.

        11.   On July 7, 2020, Chesapeake Energy Corporation and its subsidiaries

filed a Notice of Suggestion of Pendency of Bankruptcy for Chesapeake Energy

Corporation, et al., and Automatic Stay of These Proceedings. The bankruptcy

proceedings remain pending in the United States Bankruptcy Court for the

Southern District of Texas under the caption In re Chesapeake Energy

Corporation, No. 20-33233 (Bankr. S.D. Tex.). It is unclear whether the stay

extends to the entire proceedings in the above cases or just to Chesapeake Energy

Corporation’s participation in the proceedings. Out of an abundance of caution,

the parties other than Chesapeake Energy Corporation file this joint status report.

        12.   For all of the foregoing reasons, the parties respectfully request

continuation of the stay entered in these matters.




                                         6
       Case 4:16-cv-01343-MWB Document 116 Filed 01/04/21 Page 7 of 9




Dated: January 4, 2021                      Respectfully Submitted,

   By: /s/ Thomas S. McNamara               By: /s/ John B. Dempsey
   Christopher D. Jones                     Daniel T. Brier
   Griffin, Dawsey, Depaola & Jones,        John B. Dempsey
   P.C.                                     Myers Brier & Kelly, LLP
   101 Main Street                          425 Spruce Street, Suite 200
   Towanda, PA 18848                        Scranton, PA 18503
   Tel: (570) 265-2175                      Tel: (570) 342-6100
   E-mail: chris@gddj-law.com               E-mail: dbrier@mbklaw.com
                                                     jdempsey@mbklaw.com
   Taunya M. Rosenbloom
   Law Office of Taunya Knolles             Seamus C. Duffy (pro hac vice)
   Rosenbloom                               Akin Gump Strauss Hauer &
   P.O. Box 309                             Feld LLP
   332 South Main Street                    Two Commerce Square
   Athens, PA 18810                         Suite 4100
   Tel: (570) 888-0660                      Philadelphia PA 19103
   E-mail: taunya@tkrlaw.com                Tel: (215) 965-1200
                                            E-mail: sduffy@akingump.com
   Thomas S. McNamara                               kdeal@akingump.com
   Indik & McNamara, P.C.
   100 South Broad Street, Suite 2230       Daniel T. Donovan (pro hac vice)
   Philadelphia, PA 19110                   Kirkland & Ellis LLP
   Tel: (215) 567-7125                      655 Fifteen Street, NW
   E-mail: tmcnamara915@gmail.com           Washington, DC 20005
                                            Tel: (202) 879-5000
   Attorneys for Plaintiffs                 E-mail: ddonovan@kirkland.com

                                            Attorneys for Defendants Chesapeake
                                            Energy Corporation, Chesapeake
                                            Appalachia, L.L.C., Chesapeake Energy
                                            Marketing, L.L.C., and Chesapeake
                                            Operating, L.L.C.




                                        7
     Case 4:16-cv-01343-MWB Document 116 Filed 01/04/21 Page 8 of 9




 By: /s/ John K. Gisleson                By: /s/ Guy S. Lipe
 John K. Gisleson                        John A. Snyder
 Matthew H. Sepp                         McQuaide Blasko, Inc.
 Morgan, Lewis & Bockius LLP             811 University Drive
 One Oxford Centre, 32nd Floor           State College, PA 16801
 301 Grant Street                        Tel: (814) 238-4926
 Pittsburgh, PA 15219                    E-mail: clglenn-hart@mqblaw.com
 Tel: (412) 560-7432                             svsims@mqblaw.com
 E-mail: jgisleson@morganlewis.com               jsbumbarger@mqblaw.com
          msepp@morganlewis.com                  jasnyder@mqblaw.com

 Attorneys for Defendant Mitsui          Guy S. Lipe
 E&P USA LLC                             Vinson & Elkins LLP
                                         1001 Fannin Street
                                         Suite 2500
                                         Houston, TX 77002
                                         Tel.: 713-758-1109
                                         E-mail: glipe@velaw.com

                                         Attorneys for Defendants Anadarko
                                         Petroleum Corporation and Anadarko
                                         E&P Onshore, LLC


/s/ Michael J. Gibbens
Michael J. Gibbens (pro hac vice)
Susan E. Huntsman (pro hac vice)
Crowe & Dunlevy
321 S. Boston Ave., Suite 500
Tulsa, OK 74103
Tel: (918) 592-9800
E-mail:
mike.gibbens@crowedunlevy.com
susan.huntsman@crowedunlevy.com




                                     8
     Case 4:16-cv-01343-MWB Document 116 Filed 01/04/21 Page 9 of 9




John S. Summers
Dylan J. Steinberg
Hangley Aronchick Segal Pudlin &
Schiller
One Logan Square, 27th Floor
18th & Cherry Streets
Philadelphia, PA 19103
Tel: (215) 496-7007
E-mail: jsummers@hangley.com
         dsteinberg@hangley.com

Attorneys for Defendants The Williams
Companies, Inc., Access MLP
Operating, L.L.C., n/k/a Williams MLP
Operating, L.L.C., and Appalachia
Midstream Services, L.L.C.




                                        9
